Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Clint R. Mehall on 2/23/2022.
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 1, line 26, after “the first frame”, add “is not in contact with the second frame, and the first frame”.
Claim 3 cancelled.
In Claim 4, line 1, after “claim”, delete “3” and add “1”; and in lines 1-2, after “the first”, delete “and second separators” and add “separator and the second separator”.
In Claim 5, line 1, after “claim”, delete “3” and add “1”; and in lines 1-2, after “the first”, delete “and second separators” and add “separator and the second separator”.
In Claim 8, lines 1-2, after “wherein”, delete “the first separator or”; and in lines 3-4, after “and the second separator”, delete “or the second current collector”.
In Claim 9, line 2, delete “the first separator or”; and in line 4, delete “or the second current collector”
In Claim 19, line 3, delete “the first separator or”; and in line 7, delete “or the second current collector”.
Claim 20 cancelled.
In Claim 25, line 6, after “electrodes being”, delete “the” and add “a”.
In Claim 27, line 4, after “to the first”, add “electrode”.
In Claim 28, lines 2-3, after “each of the first”, delete “and second frames” and add “frame and the second frame”.
In Claim 29, line 2, after “to the respective”, add “first”; and after “frame”, add “and the respective second frame”.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 3-5 and 9, directed to non-elected Species having dependency on the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104 (with claim 3 being cancelled).
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among Species as set forth in the Office action mailed on 01/14/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-2, 4-11, 17, 19, 21-23 and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to claim 1 is considered to be Warrington et al. (US 20170294672 A1), Inoue et al. (US 20110206974 A1) and Shimamura et al. (US 20090233164 A1).  However, none of these references, either individually or in combination, teaches or fairly suggests wherein the first battery cell component is stacked onto the second battery cell component such that the first frame is not in contact with the second frame, and the first frame is separated from the second frame by a gap as claimed in the amended claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723